IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Eagleview Corporate Center                :
Association,                              :
                 Appellant                :
                                          :
             v.                           :   No. 52 C.D. 2020
                                          :   Argued: November 9, 2020
Citadel Federal Credit Union              :

BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE MICHAEL H. WOJCIK, Judge (P.)
             HONORABLE ELLEN CEISLER, Judge

OPINION
BY PRESIDENT JUDGE LEAVITT                               FILED: December 29, 2020

             Eagleview Corporate Center Association (Association) appeals an
order of the Court of Common Pleas of Chester County (trial court) denying the
Association’s request for a mandatory injunction to compel Citadel Federal Credit
Union (Citadel) to install screening around the air-conditioning condensing units on
the rooftop of Citadel’s building. For the reasons to follow, we affirm.
                                    Background
             In April of 2010, Citadel purchased an office building located in the
Eagleview Corporate Center, which was developed pursuant to the Uniform Planned
Community Act, 68 Pa. C.S. §§5101-5414. An “Amended and Restated Declaration
of Easements and Protective Covenants and Restrictions for the Center”
(Declaration) imposes duties upon, and creates rights in, property owners in the
Center.   The Association is charged with the management of the Eagleview
Corporate Center and enforcement of the covenants in the Declaration.
             In September of 2010, Citadel installed air-conditioning condensing
units on the rooftop to cool its data processing equipment located inside the building.
Article VIII, Section 8.3(c) of the Declaration addresses the installation of exterior
mechanical equipment and states as follows:

             (c) Exterior Equipment. Exterior mechanical and electrical
             equipment, including, without limitation, air conditioning
             equipment, air handling equipment, transformers, transclosures,
             pump houses, communication towers, vents and fans, whether
             mounted on the roof or walls of any building or on the ground,
             shall be placed or screened so that the predominant design lines
             of the building or structure continue without visual distraction or
             interruption. If any such equipment is not screened from the
             view of any interior roadway, such equipment shall be separately
             screened as approved by the [Association’s Architectural
             Control] Committee. The height of any such screening shall be
             at least equal to the height of the equipment to be screened.

Declaration, Art. VIII, §8.3(c) (emphasis added); Reproduced Record at 490a-91a
(R.R. ___). Contending that the placement of Citadel’s equipment created a “visual
distraction,” the Association demanded that Citadel remove the equipment and place
it on the ground. Citadel refused.
             In February of 2011, the Association initiated a suit in equity to compel
Citadel to remove the equipment and to enjoin Citadel from making any future
alterations to its building without the Association’s approval.                Citadel
counterclaimed, seeking a declaratory judgment that the Association had no
authority under the Declaration to require the placement of air-conditioning
equipment on the ground.
             On January 24, 2014, after a bench trial, the trial court denied the
Association’s request for an injunction.       The trial court concluded that the
Declaration expressly authorized Citadel to install equipment on the roof. Finding
that the visual impact of the equipment was de minimis, the trial court held that the


                                          2
Association did not establish harm. In accordance with these factual findings and
legal conclusions, the trial court entered an order that stated as follows:

             1. [The Association’s] Petition for Permanent Injunction is
                DENIED;

             2. [Citadel’s] request for Declaratory Judgment is GRANTED;

             3. Declaratory Judgment is entered in favor of [Citadel] and
                against [the Association], and consistent therewith,
                [Citadel’s] existing roof-mounted mechanical equipment is
                hereby authorized and approved and is subject to the
                screening requirement found in the Declaration at Article
                VIII, §8.3(c);

             4. [Citadel’s] request for counsel fees is DENIED.

Trial Court Op., 1/24/2014, at 10; R.R. 1522a (emphasis added).
             Thereafter, the Association asked Citadel about how it planned to
screen the rooftop equipment. When Citadel declined to discuss the matter, the
Association filed a “petition to compel” Citadel’s compliance with the trial court’s
January 24, 2014, declaratory judgment and requested attorney fees and costs. The
trial court conducted a hearing on January 7, 2016, at which both parties presented
evidence.
             The Association’s witness, an architect, testified that to relocate the
rooftop equipment on the ground would cost between $169,081 and $176,021. Were
the rooftop equipment to remain in its current location, the screening would cost
between $196,000 and $204,000. Citadel’s architect generally agreed with those
cost estimates, but he estimated the cost to relocate the equipment was greater than
that estimated by the Association’s witness. He doubted that “investing $200,000
would be a prudent decision” because the visual impact of the screening “could be


                                           3
greater than the de minimis impact of the individual units that are there now.” Notes
of Testimony (N.T.), 1/7/2016, at 83-85; R.R. 1628a-30a.
             On March 8, 2016, the trial court granted the Association’s petition.
The trial court was troubled that Citadel had adopted a “reversal of its trial position”
by objecting to the installation of screening. Trial Court Op., 3/8/2016, at 5; R.R.
1742a. Accordingly, the trial court entered the following order:

             1. [Citadel] is directed to comply with the January 24, 2014
                Order in that the [e]quipment is subject to the screening
                requirements of §8.3(c) of the Declaration and must be
                separately screened as approved by the Architectural Control
                Committee consistent with Exhibits P-11, P-12 and D-1, and

             2. [Citadel] shall pay [the Association’s] attorneys’ fees and
                costs incurred in enforcing the screening requirement set out
                in §8.3(c) of the Declaration and as determined to be
                applicable to the Equipment in the January 24, 2014[,] Order,
                with a hearing to assess fees and costs to be scheduled.

                   It is further ORDERED that [Citadel’s] cross-petition to
                   strike [the Association’s] petition and for counsel fees is
                   DENIED.

Trial Court Op., 3/8/2016, at 6; R.R. 1743a. Citadel appealed to this Court, and it
reversed.
             This Court concluded that the trial court’s January 24, 2014, order did
not order screening of Citadel’s equipment. At most, the order declared that the
rooftop equipment was subject to the Declaration’s provisions on screening.
Concluding that the Association’s petition to compel was improvidently filed, we
remanded the matter to the trial court with directions to decide Citadel’s request for
attorneys’ fees.



                                           4
             Thereafter, in May of 2017, the Association initiated a new action to
enforce Article VIII, Section 8.3(c) of the Declaration. The Association requested a
mandatory injunction to require “Citadel to install screening consistent with Section
8.3(c) of the Declaration.” In support, it cited the trial court’s findings from its 2014
opinion. Association Complaint at 2-3, ¶¶6, 14. In its answer and new matter,
Citadel asserted that the screening of its rooftop equipment is “unreasonable,
improper, and contrary to the express requirements of the Declaration” because:

             a. The visual impact of any screening structure would be
             substantially greater than the de minimis impact of the
             [e]quipment as currently placed on the rooftop of [Citadel’s
             building];

             b. The estimated cost to screen the [e]quipment is approximately
             $200,000.00; and

             c. The estimated cost to screen the [e]quipment is grossly
             disproportionate to any benefit to the Association that could
             possibly be derived from the screening of the [e]quipment.

Citadel Answer at 9-10, ¶46; R.R. 31a-32a. On March 20, 2019, the trial court
conducted an evidentiary hearing on the Association’s injunction request. The
Association presented both documentary evidence and testimony.
             Robert Hankin, Chief Executive Officer of the Hankin Group, which
built and developed the Eagleview Corporate Center, and President of the Board of
the Association, testified. Hankin stated that the Association was pursuing the
screening of Citadel’s rooftop equipment because the trial court ruled in 2014 that
screening was required by Section 8.3(c) of the Declaration. Hankin also explained
that the Architectural Control Committee concluded that Citadel’s rooftop
equipment causes a visual distraction. Hankin testified that every building in the
Eagleview Corporate Center that has equipment on its roof has a screen around that
                                           5
equipment, with the exception of Citadel. He stated that screening was appropriate
because when you “drive down the road, you can see … what looks like boxes of
trash on the roof that don’t belong there.” N.T., 3/20/2019, at 45; R.R. 157a.
             Hankin testified that the Association rejected Citadel’s 2011 proposed
screening plan because the screen was “a very distorted, kind of unusual large screen
that tried to be architectural, and … would have taken away enormous value from
the architectural integrity of the building.” Id. at 35, 42; R.R. 147a, 154a.
             Next, Carl Holden, the architect who testified for the Association at the
earlier proceeding, testified. Holden stated that he had assembled several proposals
for screening Citadel’s rooftop equipment. The cost of those proposals ranged
between $173,580 and $247,541. Holden explained that with screening, a person
would see “one continual horizontal element[,]” which would be “less intrusive”
than the equipment. Id. at 78; R.R. 190a.
             In opposition, Citadel presented documentary and testimonial evidence.
Its first witness was Robert Hankin, the Association’s president.
             Hankin conceded that the Association had not received any complaints
about the equipment on Citadel’s rooftop. He also acknowledged that at his 2011
deposition, he stated that a screen around the rooftop equipment would visually “ruin
the architecture of the building” and be “inconsistent with the future buildings that
[were] planned for that section of the [Eagleview Corporate Center].” Id. at 138;
R.R. 250a. Hankin acknowledged that a screen around Citadel’s equipment would
be “inconsistent with the architectural guidelines[,]” but he felt it was “better than
leaving it” unscreened. Id. at 135; R.R. 247a. Finally, Hankin conceded that there
are other buildings in the Eagleview Corporate Center that have rooftop equipment,
such as a cellular telephone pole and a lightning rod, that are not screened.


                                          6
             Jeffrey March, President and Chief Executive Officer of Citadel, next
testified. He explained that Citadel offered to screen the equipment in 2011 in order
to resolve the case. At that time, the Association responded that it would never
accept a screen.     Only after Citadel prevailed in the 2011 litigation did the
Association demand screening. March testified that screening would have a negative
impact on the appearance of the building.
             Lee Cassaccio, an architect, testified for Citadel. He agreed with
Holden’s cost estimates for the proposed screens. He then testified about the visual
impact of the proposed screening. Cassaccio explained that the rooftop equipment
had been placed in “three arrays,” with the largest piece of equipment in each array
measuring four feet by four feet. N.T., 3/20/2019, at 190; R.R. 302a. The remaining
pieces of equipment in each array were smaller, i.e., the size of a suitcase. To screen
the equipment would require the installation of a screen measuring 100 feet by 35
feet, which would have to be placed close to the edge of the roof and thus, be visible
from the ground. He opined that the screen would be more distracting than the
distant view of the equipment from the hilltop road.
             Finally, Citadel presented Martin Carmody, a certified real estate
appraiser. He testified that the size and placement of the equipment on Citadel’s
roof had no impact on the rental or sale of units in the building or other properties in
the Eagleview Corporate Center. Carmody stated that the “equipment is very minor,
small[,]” and “it is setback” from the edge of the roof. Id. at 205; R.R. 317a. He
testified that it was “very difficult” to see the equipment from the road, and the
equipment is “virtually invisible to a viewer from ground level[.]” Id.
             On July 29, 2019, the trial court denied the Association’s request for a
mandatory injunction. It concluded that the Association had not established a clear
right to relief, an injury or “urgent necessity to avoid injury.” Trial Court Op.,
                                         7
7/29/2019, at 8. Greater injury would result from a mandatory injunction to Citadel
to install costly screening to address the de minimis visual impact of the equipment
from some roadways in the Eagleview Corporate Center. The Association filed a
motion for post-trial relief, which the trial court denied on October 23, 2019.
               The Association then filed the instant appeal.


                                            Appeal
               On appeal,1 the Association raises three issues.2 First, the Association
argues that the trial court erred because the Association had a clear right to relief,
which it satisfied by facts established in the 2011 proceeding.                     Second, the
Association argues that the trial court erred by allowing Citadel to take inconsistent
positions on the screening of its rooftop equipment, in violation of the doctrine of
judicial estoppel. Third, the Association argues that because its right to enforce the
Declaration is absolute, it did not need to establish harm.
                                            Analysis
                                     Collateral Estoppel
               In its first issue, the Association contends that the trial court’s findings
in the 2011 proceeding are dispositive of its request for a mandatory injunction.
There, the trial court found that Citadel’s rooftop equipment was visible from some
interior roadways in the Center and, thus, “subject to the screening requirement
found in the Declaration at Article VIII §8.3(c).” Trial Court Op., 1/24/2014, at 10;


1
  In reviewing a grant or denial of a permanent injunction, which “will turn on whether the lower
court properly found that the party seeking the injunction established a clear right to relief as a
matter of law,” our standard of review of a question of law is de novo, and our scope of review is
plenary. Penn Square General Corporation v. County of Lancaster, 936 A.2d 158, 167 n.7 (Pa.
Cmwlth. 2007) (quotation omitted).
2
  For purposes of this opinion, we reordered the issues on appeal.
                                                8
R.R. 1522a. Given that decision, Citadel should have been precluded from re-
litigating this issue in the instant matter.
              Principles of res judicata and collateral estoppel bar the re-litigation of
claims and issues that have previously been decided.           Temple University and
INA/CIGNA v. Workers’ Compensation Appeal Board (Parson), 753 A.2d 289, 291
(Pa. Cmwlth. 2000). Res judicata, or claim preclusion, prevents a future suit
between the same parties on the same cause of action after final judgment is entered
on the merits of the action. PMA Insurance Group v. Workmen’s Compensation
Appeal Board (Kelley), 665 A.2d 538, 541 (Pa. Cmwlth. 1995). Collateral estoppel,
also known as issue preclusion, prevents re-litigation of an issue of law or fact
between the same parties upon a different claim or demand. Fiore v. Department of
Environmental Resources, 508 A.2d 371, 374 (Pa. Cmwlth. 1986). Either doctrine
forecloses re-litigation of an issue of fact or law which was actually litigated and
which was necessary to the original judgment. Hebden v. Workmen’s Compensation
Appeal Board (Bethenergy Mines, Inc.), 632 A.2d 1302, 1304 (Pa. 1993).
              In the 2011 proceeding, the trial court “approved” Citadel’s rooftop
equipment because it was “authorized” by Article VIII, Section 8.3(c) of the
Declaration. The trial court also stated that Citadel’s equipment was “subject to the
screening requirement found in the Declaration of Article VIII, §8.3(c).” Trial Court
Op., 1/24/2014, at 10; R.R. 1522a. However, Section 8.3(c) provides that screening
may be required only where rooftop equipment is demonstrated to create a “visual
distraction or interruption.” Declaration, Art. VIII, §8.3(c); R.R. 491a. It is not an
absolute requirement.
              Regarding the visibility of Citadel’s rooftop equipment, the only
specific factual finding made by the trial court in the 2011 proceeding was as
follows:
                                               9
             14. At the present time, nearly all of [the] buildings within the
             [Eagleview Corporate] Center have roof mounted equipment,
             much of which is extensive and large and is visible from the
             ground and roadways within the [Eagleview Corporate] Center.
             The [Hankin Group] has consistently marketed the buildings
             within the [Eagleview Corporate] Center as includ[ing] “roof
             mounted HVAC.”

Trial Court Op., 1/24/2014, at 3, Finding of Fact No. 14 (emphasis added); R.R.
1515a. The trial court did not find, as fact, that Citadel’s rooftop equipment created
a “visual distraction or interruption” that necessitated screening.
             The issue in the 2011 proceeding was whether Citadel could be ordered
to remove its equipment from the roof and place it on the ground. Citadel sought, in
its counter-claim, a declaration that its existing rooftop equipment was authorized.
The trial court found in favor of Citadel. The trial court’s statement that Citadel’s
rooftop equipment was visible was obiter dictum and not essential to the trial court’s
final judgment in favor of Citadel. Schoepple v. Lower Saucon Township Zoning
Hearing Board, 624 A.2d 699, 706 (Pa. Cmwlth. 1993) (“collateral estoppel does
not apply where the issue decided in the earlier proceeding was not material or
necessary to adjudicate the cause of action”).
             The object of the trial court’s declaratory judgment was to authorize
Citadel’s location of its mechanical equipment on the roof. We conclude that the
issue of whether Citadel can be compelled by a mandatory injunction to install
screening on its roof was neither addressed nor decided in prior litigation.
Accordingly, we reject the Association’s attempt to base its mandatory injunction
upon the doctrine of collateral estoppel.
                                  Judicial Estoppel
             Next, the Association argues that Citadel could not oppose the
mandatory injunction because Citadel acknowledged in prior litigation that rooftop
                                       10
equipment should be screened. Based on this prior position, the Association argues
that Citadel is judicially estopped from taking a contrary position in the instant
mandatory injunction action.
            Judicial estoppel prevents parties from “‘playing fast and loose’ with
the judicial system by adopting whatever position suits the moment.” Sunbeam
Corporation v. Liberty Mutual Insurance Company, 781 A.2d 1189, 1192 (Pa. 2001)
(quoting Gross v. City of Pittsburgh, 686 A.2d 864, 867 (Pa. Cmwlth. 1996)). This
Court has explained that

            “[a]s a general rule, a party to an action is estopped from
            assuming a position inconsistent with his or her assertion in a
            previous action, if his or her contention was successfully
            maintained.” Accordingly, judicial estoppel is properly applied
            only if the court concludes the following: (1) that the appellant
            assumed an inconsistent position in an earlier action; and (2) that
            the appellant’s contention was “‘successfully maintained’” in
            that action.

Canot v. City of Easton, 37 A.3d 53, 60 (Pa. Cmwlth. 2012) (quoting Black v. Labor
Ready, Inc., 995 A.2d 875, 878 (Pa. Super. 2010)). In essence, judicial estoppel
“prohibits parties from switching legal positions to suit their own ends.” Sunbeam
Corporation, 781 A.2d at 1192.
            For judicial estoppel to apply, the prior position must have been verified
or sworn. Marazas v. Workers’ Compensation Appeal Board (Vitas Healthcare
Corporation), 97 A.3d 854, 860 (Pa. Cmwlth. 2014). In addition, the prior position
must have been “successfully maintained.” Id. As we have explained:

            Our courts interpret “successfully maintain” as different than
            litigating to conclusion. Settlement of a claim, despite binding
            the parties and ending an action, does not equal “successfully
            maintain.” Thus, our courts uphold the “successfully maintain”

                                        11
             element of judicial estoppel based on the action of a decision-
             maker, not the actions of the parties.

Id. at 860-61 (internal citations omitted).
             Here, the record does not support the Association’s invocation of the
doctrine of judicial estoppel. To resolve the Association’s demand that Citadel
remove its equipment from the roof, Citadel made a settlement offer to screen the
equipment. The Association refused the offer. Citadel then sought, and obtained,
the trial court’s approval for the placement of the equipment on Citadel’s rooftop.
             Assuming, arguendo, Citadel’s prior pleadings could be construed as
an agreement that its rooftop equipment had to be screened, these statements are
irrelevant. The only position successfully maintained by Citadel was that it was
authorized to have equipment on its roof.
             Citadel’s successfully maintained position in the prior litigation
allowed the placement of its equipment on the roof. Citadel never took the position
that it could be required to install screening around its rooftop equipment. We reject
the Association’s invocation of judicial estoppel.
                               Mandatory Injunction
             In its third issue, the Association contends that it has an absolute right
to enforce the Declaration, without regard to the cost or whether the absence of
screening will cause an injury. The Association contends that the trial court has
allowed Citadel to evade compliance with the trial court’s unappealed 2014 decision.
             An injunction prohibits or commands virtually any type of action. Big
Bass Lake Community Association v. Warren, 950 A.2d 1137, 1144 (Pa. Cmwlth.
2008). “It is an extraordinary remedy that should be issued with caution and ‘only
where the rights and equity of the plaintiff are clear and free from doubt, and where
the harm to be remedied is great and irreparable.’” Id. (quoting 15 STANDARD
                                          12
PENNSYLVANIA PRACTICE 2D, §83:2 (2005)). The requirements for permanent
injunctive relief are well settled: “a clear right to relief; an urgent necessity to avoid
an injury that cannot be compensated in damages; and a finding that greater injury
will result from refusing, rather than granting, the relief requested.” Big Bass Lake,
950 A.2d at 1144. “Even where the essential prerequisites of an injunction are
satisfied, the court must narrowly tailor its remedy to abate the injury.” Id. at 1144-
45 (citing John G. Bryant Company, Inc. v. Sling Testing & Repair, Inc., 369 A.2d
1164, 1167 (Pa. 1977)).
             An injunction that commands the performance of an affirmative act, a
mandatory injunction, is the rarest form of injunctive relief and is often described as
an “extreme” remedy. Big Bass Lake, 950 A.2d at 1145. “The case for a mandatory
injunction must be made by a very strong showing, one stronger than that required
for a restraining-type injunction.” Id.
             The power to grant or refuse injunctive relief “rests in the sound
discretion of the court under the circumstances and the facts of the particular case.”
Woodward Township v. Zerbe, 6 A.3d 651, 658 (Pa. Cmwlth. 2010) (quoting Rick
v. Cramp, 53 A.2d 84, 88 (Pa. 1947)). The action of the court on an injunction
request may be set aside but only where there has been a clear abuse of discretion.
Woodward, 6 A.3d at 658 (quoting Rick, 53 A.2d at 89).
             Section 8.3(c) of Article VIII of the Declaration states that mechanical
equipment must be screened, or placed, so as not to create a “physical distraction or
interruption.” Declaration, Art. VIII, §8.3(c); R.R. 491a. The requirement for
screening is not absolute. It may be required where the placement of equipment does
not preserve the design lines of the building “without visual distraction or
interruption.” Id.


                                           13
             The trial court found that the visual impact of Citadel’s rooftop
equipment was “de minimis.” Trial Court Op., 7/29/2019, at 7. The trial court
explained, based on photographs of the building, that the equipment “is barely
visible.” Id. In the 2011 proceeding, the trial court found that the majority of the
buildings in the Eagleview Corporate Center have rooftop equipment, and some
equipment is “more prominent than that of Citadel.” Id. (citing Trial Court Op.,
1/24/2014, at 8). Also in that proceeding, the Association’s president testified that
the screening of the equipment would create a visual distraction and be contrary to
the purpose and intent of Article VIII, Section 8.3(c) of the Declaration.
             The trial court concluded that screening was not an absolute
requirement under the Declaration and that the Association failed to establish a clear
right to a mandatory injunction. We agree. Accordingly, we need not address the
Association’s other argument that it did not have to prove that it would be injured if
a mandatory injunction did not issue.
                                    Conclusion
             For all the above-stated reasons, we hold that the Association failed to
establish the clear right to relief necessary for the issuance of an injunction.
Therefore, we affirm the trial court’s order denying the Association’s request for a
mandatory injunction.
                                    _____________________________________
                                    MARY HANNAH LEAVITT, President Judge

Judge Fizzano Cannon did not participate in the decision in this case.




                                         14
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Eagleview Corporate Center              :
Association,                            :
                 Appellant              :
                                        :
            v.                          :   No. 52 C.D. 2020
                                        :
Citadel Federal Credit Union            :

                                   ORDER


            AND NOW, this 29th day of December, 2020, the order of the Court of
Common Pleas of Chester County, dated October 23, 2019, denying the Eagleview
Corporate Center Association’s request for post-trial relief is hereby AFFIRMED.

                                  _____________________________________
                                  MARY HANNAH LEAVITT, President Judge